DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “the segment of a memory device” as recited in claims 1, 16; “memory segments” as recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-18 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (US 10,777,271 B2 hereinafter “Fang”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
 	Regarding Independent Claim 1, Fang, for example in Figs. 1-6, discloses a method, comprising: setting an initial level of sensing voltage (e.g., VDM; in Fig. 4 related in Figs. 1-3, 5-6) based on one or more characteristics (e.g., via storage device controller 118; in Fig. 5 related in Figs. 1-4, 6) of a segment (i.e., a number memory chips 116; in Fig. 1 related in Figs. 2-6) of the memory device (e.g., memory device; in Fig. 1 related in Figs. 2-6); setting a count for operational cycles (e.g., via count cycle 116A-N; in Fig. 5 related in Figs. 1-4, 6) for the segment (i.e., a number memory chips 116; in Fig. 1 related in Figs. 2-6) of a memory device (e.g., memory device; in Fig. 1 related in Figs. 2-6); responsive to determining, by a processing device (e.g., via CPU 102; in Fig. 1 related in Figs. 2-6), that a number of operational cycles performed on the segment of the memory device has reached the set count of operational cycles (e.g., via count cycle 116A-N; in Fig. 5 related in Figs. 1-4, 6), determining a need to adjust the sensing voltage with respect to the initial level of sensing voltage (e.g., via 512, to adjust VDM; in Figs. 4-5 related in Figs. 1-3, 6); and adjusting the sensing voltage to a new level based on wearing of the segment of the memory device during the number of operational cycles performed on the segment of the memory device (e.g., via 512, to adjust VDM; in Figs. 4-5 related in Figs. 1-3, 6).  
Regarding claim 2, Fang, for example in Figs. 1-6, discloses wherein the characteristics of the segment of the memory device comprise at least one of a physical location of the segment in the memory device, an electrical distance (ED), a temperature, or a processing drift during fabrication (see for example in Fig. 1 related in Figs. 2-6).  
Regarding claim 3, Fang, for example in Figs. 1-6, discloses further comprising: associating a threshold value of bit error rate with the segment of the memory device (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6).  
Regarding claim 6, Fang, for example in Figs. 1-6, discloses further comprising: re-setting the count of operational cycles to a higher value until a maximum number of operational cycles for a lifetime of the segment of the memory device is reached (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6).  
Regarding claim 7, Fang, for example in Figs. 1-6, discloses wherein the method is performed by a background processing thread (see for example in Figs. 1, 5 related in Figs. 2-4, 6).  
Regarding Independent Claim 8, Fang, for example in Figs. 1-6, discloses a system (see for example in Fig. 1 related in Figs. 2-6) comprising: a memory device (e.g., memory device; in Fig. 1 related in Figs. 2-6) comprising a plurality of memory segments (i.e., a number memory chips 116; in Fig. 1 related in Figs. 2-6); and a processing device (e.g., via CPU 102; in Fig. 1 related in Figs. 2-6), operatively coupled to the plurality of memory segments (see for example in Fig. 1 related in Figs. 2-6), to periodically perform dynamic voltage optimization operations for each of the plurality of memory segments (see for example in Fig. 1 related in Figs. 2-6), the operations comprising: determining whether a number of operational cycles performed on a memory segment satisfies a cycle threshold criterion specific to the memory segment (e.g., via count cycle 116A-N; in Fig. 5 related in Figs. 1-4, 6); responsive to determining that the number of operational cycles satisfies the cycle threshold criterion (via storage device controller 118; in Fig. 5 related in Figs. 1-4, 6), determining a bit error rate associated with the memory segment (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6); determining whether the bit error rate satisfies an error threshold criterion specific to the memory segment (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6); and responsive to determining that the bit error rate satisfies the error threshold criterion (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6), adjusting a level of a sensing voltage applied to the memory segment (e.g., via 512, to adjust VDM; in Figs. 4-5 related in Figs. 1-3, 6).  
Regarding claim 9, Fang, for example in Figs. 1-6, discloses wherein the default level of the sensing voltage depends on characteristics of the memory segment comprising at least one of a physical location of the memory segment in the memory device, an electrical distance (ED), a temperature, or a processing drift during fabrication (see for example in Fig. 1 related in Figs. 2-6).  
Regarding claim 10, Fang, for example in Figs. 1-6, discloses the dynamic voltage optimization operations further comprising: associating an applicable value of bit error rate with the memory segment (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6).  
Regarding claim 13, Fang, for example in Figs. 1-6, discloses the dynamic voltage optimization operations further comprising: re-setting the cycle threshold criterion to a higher value until a maximum number of operational cycles for a lifetime of the memory segment is reached (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6).  
Regarding claim 14, Fang, for example in Figs. 1-6, discloses wherein the bit error rate is represented by at least one of a Raw Bit Error Rate (RBER) or a Failed Bit Count (FBC) (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6).  
Regarding claim 15, Fang, for example in Figs. 1-6, discloses further comprising firmware that samples the memory device to determine the error threshold criterion to associate with a memory segment (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6).  
	Regarding Independent Claim 16, Fang, for example in Figs. 1-6, discloses a non-transitory computer readable medium comprising instructions (see for example in Fig. 1 related in Figs. 2-6), which when executed by a processing device (e.g., via CPU 102; in Fig. 1 related in Figs. 2-6), cause the processing device to perform operations (see for example in Fig. 1 related in Figs. 2-6) comprising: setting an initial level of sensing voltage based on one or more characteristics of a segment (i.e., a number memory chips 116; in Fig. 1 related in Figs. 2-6) of a memory device (e.g., memory device; in Fig. 1 related in Figs. 2-6); setting a count for operational cycles (e.g., via count cycle 116A-N; in Fig. 5 related in Figs. 1-4, 6) for the segment of a memory device (e.g., memory device; in Fig. 1 related in Figs. 2-6); responsive to determining, by the processing device, that a number of operational cycles performed on the segment of the memory device has reached the set count of operational cycles (e.g., via count cycle 116A-N; in Fig. 5 related in Figs. 1-4, 6), determining a need to adjust the sensing voltage with respect to the initial level of sensing voltage (e.g., VDM; in Fig. 4 related in Figs. 1-3, 5-6); and adjusting the sensing voltage to a new level based on wearing of the segment of the memory device during the number of operational cycles performed on the segment of the memory device (e.g., via 512, to adjust VDM; in Figs. 4-5 related in Figs. 1-3, 6).  
Regarding claim 17, Fang, for example in Figs. 1-6, discloses wherein the characteristics of the segment of the memory device comprise at least one of a physical location of the segment in the memory device, an electrical distance (ED), a temperature, or a processing drift during fabrication (see for example in Fig. 1 related in Figs. 2-6).  
Regarding claim 18, Fang, for example in Figs. 1-6, discloses the operations further comprising: associating a threshold value of bit error rate with the segment of the memory device (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6).  
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 (II)(A)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 11-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 10,777,271 B2 hereinafter “Fang”) in view of Lee (US 10,318,200 B2).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding claim 4, Fang, for example in Figs. 1-6, discloses wherein the adjusting the sensing voltage further comprises: determining a change in the value of the bit error rate for the segment of the memory device associated with the wearing of the segment of the memory device (e.g., 404A-404D; in Fig. 4 related in Figs. 1-3, 5-6); determining the value of the bit error rate back to the threshold value associated with the segment of the memory device (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6, as discussed above); and applying the sensing voltage to the new level (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6, as discussed above).  
However, Fang is silent with regard to determine a voltage offset; and applying the determined voltage offset.
In the same field of endeavor, Lee, for example in Figs. 1-14, discloses to determine a voltage offset; and applying the determined voltage offset (e.g., offset 1-offset 3; in Fig. 13 related in Figs. 1-12, 14).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Fang such as method and apparatus for adjusting demarcation voltages based on cycle count metrics (see for example in Figs. 1-6 of Fang) by incorporating the teaching of Lee such as memory system capable of reliably processing data with reduced complexity and performance deterioration, and operation method thereof (see for example in Figs. 1-14 of Lee) for the purpose of controlling the programming test data to a first memory block among the memory blocks before a first time point, and programming meta-data corresponding to the program of the test data to a second memory block among the memory blocks, in case where the memory system including the memory device is changed from a power-on state to a power-off state at the first time point (Lee, see Abtract).
Regarding claim 5, the above Fang/Lee, the combination disclose further comprising: varying write-to-read delay time for the operational cycle (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Figs. 13 related in Figs. 1-12, 14 of Lee, as discussed above); for each write-to-read delay time, storing a plurality of levels of sensing voltage, each of the plurality of levels being at an offset with respect to the initial level of sensing voltage (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Figs. 13 related in Figs. 1-12, 14 of Lee, as discussed above); and selecting the new level of sensing voltage from the plurality of levels (see for example in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Figs. 13 related in Figs. 1-12, 14 of Lee, as discussed above).  
Regarding claim 11, the above Fang/Lee, the combination disclose wherein the operation for adjusting the sensing voltage further comprises: determining a change in the value of the bit error rate for the memory segment associated with the wearing of the memory segment (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above); determining a voltage offset required to bring the value of the bit error rate to a value that satisfies the error threshold criterion associated with the memory segment (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above); and applying the determined voltage offset to an initial level of sensing voltage to set the sensing voltage to a new level (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above).  
Regarding claim 12, the above Fang/Lee, the combination disclose the dynamic voltage optimization operations further comprising: varying write-to-read delay time for the operational cycles (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above); for each write-to-read delay time, storing a plurality of levels of sensing voltage, each of the plurality of levels being at an offset with respect to an initial level of sensing voltage (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above); and selecting the new level of sensing voltage from the stored plurality of levels (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above).  
	Regrding claim 19, the above Fang/Lee, the combination disclose wherein the adjusting the sensing voltage further comprises: determining a change in the value of the bit error rate for the segment of the memory device associated with the wearing of the segment of the memory device (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above); determining a voltage offset required to bring the value of the bit error rate back to the threshold value associated with the segment of the memory device; and applying the determined voltage offset to the initial level of sensing voltage to set the sensing voltage to the new level (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above).  
Regarding claim 20, the above Fang/Lee, the combination disclose the operations further comprising: varying write-to-read delay time for the operational cycle (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above); for each write-to-read delay time, storing a plurality of levels of sensing voltage, each of the plurality of levels being at an offset with respect to the initial level of sensing voltage (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above); and selecting the new level of sensing voltage from the plurality of levels (e.g., the number of error bits during a read; in Figs. 1, 4 related in Figs. 2-3, 5-6 of Fang and see also in Fig. 13 related in Figs. 1-14 of Lee, as discussed above).  
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 (II)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THA-O H BUI/Primary Examiner, Art Unit 2825